Title: Circular to the Commandants of Regiments, 19[–20] September 1799
From: Hamilton, Alexander
To: Commandants of Regiments


Private & confidential
New York Sepr 19. [–20] 1799
Sir

I request the favour of your opinion as to such of the Majors captains & Lieutenants of your Regiment as may be best qualified for service in the department of the Inspectorship or of the Quarter Master. This is an inquiry for information which will be extended to the several Regiments. It is hoped that the opinion will be given with freedom & frankness as it may be relied upon that it will be received in perfect confidence. It will be understood that it is altogether eventual and uncertain whether any appointment of either sort will be made from the Regiment.
With great consideration & estm   I am Sir   Yr Obed ser
